Citation Nr: 1703730	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 2001 to September 2003. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Regional Office (RO) in New York, New York.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2009 and the RO issued a Statement of the Case (SOC) in February 2013.  The Veteran filed a VA Form 9, Substantive Appeal, in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2013 VA Form 9, Substantive Appeal, he did not indicate whether he wanted a hearing.  The Board requested clarification from his representative.  In a January 2017 statement, the representative indicated that the Veteran requested a videoconference hearing.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38  U.S.C.A. § 7104 (West 2014).  Thus, in order to afford the Veteran due process and the opportunity to appear for a hearing, a remand of his appeal is necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




